Citation Nr: 1111305	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-38 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Grave's Disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for dermatitis, to include as due to herbicide exposure.

3.  Entitlement to service connection for decreased visual acuity, as secondary to Grave's Disease.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1969 to April 1971, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of service connection for idiopathic thrombocytopenia, to include as due to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disabilities, it is uncontroverted that the Veteran has been diagnosed with Grave's Disease and dermatitis.  Concerning the question of in-service disease or injury, the injury or event here contended is exposure to herbicides in Vietnam.  Based upon information obtained from the Veteran's service personnel and treatment records, such exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).

With respect to the question of medical nexus, because the Veteran's Grave's Disease and dermatitis are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e) (2010), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

This case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed Grave's Disease and dermatitis and his military service, in particular the presumed exposure to herbicides during service in Vietnam.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there is a medical question presented by this case that is not currently addressed by the evidence of record.  No VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of current Grave's Disease or dermatitis to the established in-service herbicide exposure.  Given the presumption of Agent Orange exposure in service, the current diagnoses of Grave's Disease and dermatitis, and the Veteran's statements asserting the current disabilities may be associated with herbicide exposure in service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current Grave's Disease and dermatitis are causally related to active service.  This evidence must be considered together with all of the appropriately applicable information regarding diseases associated with herbicide exposure.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Under the circumstances, the Board finds that additional development is warranted in this case.  The Board finds that a medical opinion from an appropriate examiner, informed by consideration of the specific details of the Veteran's case, would be of great assistance in facilitating proper appellate review of this issue.

During the Board personal hearing in January 2011, the Veteran stated that he was hospitalized for an infection in Vietnam in 1970 or 1971.  No such records are in the claims file, nor is there indication in the file noting the records are unavailable.  Hence, the RO should seek to obtain any records evidencing hospitalization for an infection at Phu Bai Army Airfield hospital and Da Nang Air Base hospital, during 1970 or 1971, following the current procedures prescribed in 38 C.F.R. § 3.159(c) regarding requests for records from Federal facilities.

With regard to decreased visual acuity, the Veteran has contended that his decreased visual acuity is secondary to his Grave's Disease.  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and 
(3) competent evidence of a nexus between the two.  See Shedden, 381 F.3d at 1167.  Because the Board has remanded the inextricably intertwined issue of Grave's Disease, the issue of decreased visual acuity, as secondary to Grave's Disease, must also be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake additional efforts to obtain any outstanding hospitalization records related to the Veteran's reports of an infection and treatment at Phu Bai Army Airfield and Da Nang Air Base, during 1970 or 1971.  The RO's efforts should include, but are not limited to, requesting assistance from the appropriate custodian of such records including the National Personnel Records Center ("NPRC") and/or any other appropriate agency.

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.

3.  After the above development has been completed, the RO/AMC should then schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's Grave's Disease and dermatitis.  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's Grave's Disease and dermatitis.  

The examiner should offer an opinion as to the medical probabilities that such disorders are attributable to the Veteran's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  What is the likelihood that the Veteran's Grave's Disease had its onset during his military service?
      
      (b)  What is the likelihood that that the Veteran's Grave's Disease is related to in-service exposure to herbicides in Vietnam, or to some other incident of service?
      
      (c)  What is the likelihood that the Veteran's dermatitis had its onset during his military service?
      
      (d)  What is the likelihood that that the Veteran's dermatitis is related to in-service exposure to herbicides in Vietnam, or to some other incident of service?

In assessing the relative likelihood as to origin and etiology of the Grave's Disease and dermatitis specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorders are causally or etiologically related to the Veteran's active service, or whether such causal or etiological relationships are unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of the above development, the claims for service connection for Grave's Disease, to include as due to herbicide exposure, and dermatitis, to include as due to herbicide exposure, should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



5.  If service connection for Grave's Disease is granted:

The RO/AMC should schedule the Veteran for a VA eye examination to determine the nature and etiology of the Veteran's decreased visual acuity.

The examiner should offer the following opinion:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's decreased visual acuity is proximately due to or was aggravated by his Grave's Disease?  The examiner should identify the baseline level of severity of the decreased visual acuity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the decreased visual acuity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

6.  After completion of the above development, the claim for service connection for decreased visual acuity, as secondary to Grave's Disease, should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


